DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 12 January 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 19 -28 have been cancelled.

Election/Restrictions
Claims 1, 2, 10, and 12 allowable. The restriction requirement, as set forth in the Office action mailed on 26 July 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2, 4 – 9, 11, and 13 - 18 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3, 10, and 12 have been fully considered and are persuasive.  The 101 Rejection of Claims 1, 3, 10, and 12 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 18 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest piece of art, US 2008/0234964, discloses an abnormality diagnosis method of a roller bearing used in rotating machinery comprising, detecting, by a sensor, a rolling element load borne by the rolling bearing in the rotating machinery (via 32) [0182], acquiring, from an output signal detected by the sensor during a rotation of the rolling bearing, an entry of the rolling element entering a flaking region of a bearing ring [0183]. As such, the prior art fails to disclose nor render obvious acquiring, from an output signal detected by the sensor during a rotation of the rolling bearing, an entry time when the rolling element enters a flaking region of a bearing ring, and an escape time when the rolling element escapes from the flaking region of the bearing ring; estimating a flaking size based on a flaking passage time, which is a time difference between the entry time and the escape time, estimating a time for replacement of the rolling bearing based on the estimated flaking size, and controlling a rotation of the rotating machinery such that if the estimated time for replacement is below a threshold, the rotation of the rotating machinery is at least slowed and/or stopped, and such that if the estimated time for replacement is above the threshold, the 
Regarding Claim 10, the closest piece of art, US 2008/0234964, discloses an abnormality diagnosis apparatus of a rolling bearing used in rotating machinery comprising: a sensor (32) configured to detect a rolling element load borne by the rolling bearing in the rotating machinery [0082], and a control device configured to: acquire from an output signal detected by the sensor during a rotation of the rolling bearing, an entry of the rolling element entering a flaking region of a bearing ring [0183]. As such, the prior art fails to disclose nor render obvious a control device configured to: acquire, from an output signal detected by the sensor during a rotation of the rolling bearing, an entry time when the rolling element enters a flaking region of a bearing ring, and an escape time when the rolling element escapes from the flaking region of the bearing ring; estimate a flaking size based on a flaking passage time, which is a time difference between the entry time and the escape time, estimate a time for replacement of the rolling bearing based on the estimated flaking size, and control a rotation of the rotating machinery such that if the estimated time for replacement is below a threshold, the rotation of the rotating machinery is at least slowed and/or stopped, and such that if the estimated time for replacement is above the threshold, the rotation of the rotating machinery is continued, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for quantitatively evaluating a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856